Citation Nr: 1001280	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-13 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include glaucoma, cataracts, and bilateral pterygia.

2.  Entitlement to a disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to March 
1954 and from July 1957 to April 1960.  The period of service 
from July 1957 to April 1960 was characterized by the service 
department as under "conditions other than honorable;" 
however, by a June 1970 administrative decision, the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO) determined that the service department 
characterization was not a bar to receipt of VA benefits.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in November 2009.

The Veteran initially sought entitlement to service 
connection for pyogenic granuloma and cataracts in December 
2006.  He submitted a VA Form 21-4138, Statement in Support 
of Claim, signed by him, to establish his claim.  The 
Veteran's claim for service connection for pyogenic granuloma 
and cataracts was denied by way of a rating decision dated in 
August 2007.  Notice of the rating action was provided on 
August 6, 2007.

The Veteran submitted his notice of disagreement (NOD) with 
the rating action in August 2007.  He limited his appeal to 
the issue of service connection for cataracts at that time.  
In regard to the issue of pyogenic granuloma, the Veteran 
said he did not intend to submit a claim for this issue.  His 
intent was to submit a claim for service connection for 
glaucoma.  He thought glaucoma was the issue under 
consideration until he received the rating decision.  

A pyogenic granuloma is defined as an acquired small rounded 
mass of highly vascular granulation tissue, frequently with 
an ulcerated surface, projecting from the skin or mucosa.  
See STEDMAN'S MEDICAL DICTIONARY 744 (26th Ed., 1995).  A 
pyogenic granuloma is not an eye-related disorder.  Moreover, 
there was no diagnosis of record for this condition at the 
time of the rating decision in August 2007.  The Veteran had 
been diagnosed with glaucoma.  

The Veteran's representative queried what issues were on 
appeal at the video conference hearing in November 2009.  He 
was under the impression that the issue of pyogenic granuloma 
was one of the issues on appeal.  He thought that the issue 
was changed to glaucoma on a statement of the case (SOC) that 
was issued in April 2008.  He was concerned that the Veteran 
may be prejudiced by the issue not being included as being on 
appeal.

The Board notes that the Veteran provided a specific 
reference to the pyogenic granuloma issue when he submitted 
his NOD in August 2007.  He stated he did not want to pursue 
service connection for the issue.  He clearly did not 
disagree with the denial of service connection.  Further, the 
period to disagree with the denial of service connection has 
passed.  See 38 C.F.R. § 20.302 (2009).  There is no 
indication in the claims folder that the Veteran submitted a 
later NOD for this issue.

In light of the above, the Board finds that the issue of 
entitlement of service connection for pyogenic granuloma is 
not on appeal.  

Finally, the Veteran has, at different times, raised a claim 
for service connection for several different eye-related 
disorders.  It was agreed at his hearing that the eye issue 
on appeal would be listed as broad in scope to encompass the 
several raised disorders.  Thus, the eye disorder issue on 
appeal has been re-characterized as shown.

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).)




FINDINGS OF FACT

1.  The Veteran was treated for pterygia during his military 
service.  This included surgical removal involving both eyes, 
with multiple surgeries involving the left eye.

2.  An eye disorder, to include glaucoma, intraocular 
hypertension, or cataracts was not present during service and 
did not manifest itself until many years after service.

3.  Residuals of surgical removal of pterygia of the left eye 
in service have been shown to contribute to a current loss of 
visual acuity of the left eye.

4.  The Veteran's service-connected PTSD is manifested by no 
worse than impairment of short- and long-term memory, and 
impaired judgment described as fair, disturbance of 
motivation and mood, and difficulty establishing and 
maintaining effective social relationships.  These symptoms 
have been present during the pendency of his current appeal.  


CONCLUSIONS OF LAW

1.  The Veteran does not have glaucoma, intraocular 
hypertension, or a cataract that  is the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

2.  Current residuals of surgical removal of pterygia of the 
left eye are related to the Veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.303, 
3.304.

3.  The criteria for a 50 percent disability rating for 
service-connected PTSD have been met since October 25, 2007.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty from March 1952 to March 
1954 and from July 1957 to April 1960.  The service treatment 
records (STRs) for his first period of service show that he 
was found to have bilateral pterygia on his enlistment 
physical examination of March 1952.  There was no evidence of 
treatment for the bilateral pterygia during this first period 
of service.  There was no evidence of cataracts or glaucoma.  
The Veteran's uncorrected distance vision was noted to be 
20/20 in the right eye and 20/30 in the left eye on his 
release from active duty physical examination in February 
1954.

The STRs also document that the Veteran received a missile 
wound of the left hand in combat in Korea in April 1953.  

The STRs for the Veteran's second period of service do not 
show any evidence of a pterygium on his enlistment physical 
examination of July 1957.  No cataracts or glaucoma were 
identified either.  The Veteran was reported to have 
uncorrected distance visual acuity of 20/20 in each eye.  

The Veteran later developed pterygia in both eyes and was 
first treated in September 1957.  The pterygia were 
surgically removed that same month.  The initial results were 
good, but the left eye pterygium returned.  He had the left 
eye pterygium removed by surgery in January 1958.  An eye 
clinic consultation from April 1958 noted that the Veteran 
had symptoms of burning and watering of the left eye.  He was 
also noted to have scarring and pterygium formation in the 
medial portion of both eyes.  The examiner reported that the 
Veteran had visual acuity of 20/20 in the right eye and 
20/200 in the left eye.  It was noted that the Veteran had 
been seen 8 times since February 1958 with a moderately 
vascular scar of a two-time operated pterygium.  Steroids 
were used to reduced the symptoms for the left eye.  

The Veteran had surgical removal of pterygium in the left eye 
in September 1958.  The narrative summary from that surgery 
noted that there was a 2-3 millimeter involvement of the 
cornea of the left eye with vision correctible to 20/25+1 in 
the right eye and 20/20-1 in the left eye.  In addition to 
the surgical removal, the Veteran had a course of three 
radiation treatments.  He was hospitalized a second time for 
removal of recurrent pterygium of the left eye in October 
1958.  He remained hospitalized for almost three months.  He 
also had additional radiation treatments for the pterygium.  
On discharge from the hospital the Veteran was noted to 
complain of deep eye pain.  His visual acuity was said to be 
20/20 in both eyes.

Eye clinic consultations in February and April 1959, 
respectively, noted that the Veteran complained of deep eye 
pain.  However, the examiners stated that the pain was not 
coming from the Veteran's left eye.  A clinic note from June 
1959 reported the Veteran as having 20/30 vision in the right 
eye and 20/70 in the left eye.  However, a consultation from 
July 1959 recorded the Veteran's visual acuity as 20/20 in 
the right eye and 20/30 in the left eye.  The consultation 
also noted that it was felt that most of the Veteran's 
complaints were psychosomatic.  

The Veteran underwent a neuropsychiatric evaluation in August 
1959.  The examiner noted that the Veteran complained of pain 
and poor vision in the left eye and headaches that the 
Veteran associated with pterygium.  The examiner said that 
the Veteran complained of an unusual pattern of headaches 
that he did not believe fit any organic pattern and were not 
related at all to the pterygium.  It was noted that the 
Veteran did have some complications from his last radiation 
treatments.  The examiner provided a conclusion of chronic, 
mild, inadequate personality.  

A final ophthalmology consultation was provided with periodic 
evaluations of the Veteran over several weeks in February and 
March 1960.  The Veteran was noted to complain of pain in the 
left eye and some blurring of vision.  Examination of the 
right eye was normal but there were multiple scars noted over 
the medial aspect of the left globe at the site of the prior 
pterygium removals.  The examiner said that they did not see 
any real reason for the Veteran's complaints of pain.  The 
Veteran's visual acuity was reported as 20/20 in the right 
eye and 20/40 and 20/30 for the left eye.

The Veteran's discharge physical examination was negative for 
any findings of pterygia, cataracts, glaucoma, or any other 
eye disorder in March 1960.  His uncorrected distance visual 
acuity was reported as 20/20 in each eye.  

The Veteran submitted his initial claim for VA benefits in 
June 1998.  The issues included coronary artery disease 
(CAD), hypertension, and anxiety.  The claim was for 
nonservice-connected disability pension benefits.  He 
submitted a statement from D. Grubbs, M.D., who attested to 
the Veteran's CAD, hypertension, hyperlipidemia and chronic 
obstructive pulmonary disease (COPD).  Dr. Grubbs also noted 
that the Veteran had anxiety problems and ulcers.

The Veteran also included a copy of a favorable determination 
by the Social Security Administration (SSA) dated in May 
1998.  The SSA decision listed the only medically 
determinable impairment as CAD, status post myocardial 
infarction.  

The Veteran was afforded a VA examination to assess his 
overall status in August 1998.  There were no complaints 
related to his eyes at that time.

The Veteran was also afforded a VA mental health examination 
in August 1998.  The examination included psychological 
testing.  The Veteran's wartime service was noted, to include 
his being wounded in Korea.  The examiner said that the 
Veteran appeared to have a long-standing anxiety disorder 
that was combined with personality traits that caused him to 
be preoccupied with his physical functioning.  The Axis I 
diagnosis was anxiety disorder, not otherwise specified (NOS) 
and the Axis II diagnosis was avoidant and schizoid traits.  
The Veteran was given a Global Assessment of Functioning 
(GAF) score of 55.

The Veteran was granted entitlement to his pension benefits 
in September 1998.  

The Veteran sought VA disability compensation benefits in 
December 2006.  He listed the issues as pyogenic granuloma 
and bilateral cataracts.  He reported receiving treatment for 
his conditions from VA.

The RO initially required development in regard to the 
character of discharge for the Veteran's period of service 
from July 1957 to April 1960.  The Veteran submitted copies 
of his STRs as well as personnel records related to a special 
court-martial and the subsequent review of the findings and 
sentence of the court-martial.  The RO also obtained the 
Veteran's STRs and copies of his personnel records from 
official sources.  The RO issued an administrative decision 
that determined the Veteran's character of service, for July 
1957 to April 1960, was considered under honorable conditions 
for VA purposes.

VA records dated in January and April 2007, respectively, 
were obtained.  They documented a history of glaucoma and 
provided diagnoses that included ocular hypertension and 
bilateral cataracts.  None of the diagnoses was listed as 
related to the Veteran's military service.  

The Veteran's claim for service connection for cataracts was 
denied in August 2007.  The Veteran provided a statement that 
he had no additional evidence to submit in August 2007 
although he provided duplicate copies of several STR entries.  

The Veteran also submitted his NOD in August 2007.  As noted 
in the Introduction, he specifically disavowed any claim for 
service connection for pyogenic granuloma.  He identified 
glaucoma as the issue he wanted to be service connected.  The 
Veteran disputed the RO's determination that the Veteran did 
not have cataracts in service or that an eye disability did 
not manifest itself within one year after service.  He said 
that he saw a private doctor for unspecified medical problems 
in the year after service.  The doctor had died and his 
records were not available.  The Veteran also said that he 
was unaware that he could receive care from VA because of his 
discharge for his second period of service.  He only learned 
that he could receive treatment from VA after he was notified 
of possible eligibility following his grant of SSA benefits 
in 1998.  

The Veteran said his condition had existed since service.  
Any family members that may have known of it had since passed 
away.  Finally, the Veteran asked that his VA treatment 
records be obtained, particularly surgical records from July 
2007.  

He submitted a claim for service connection for glaucoma in 
August 2007.

VA records for the period from March 2006 to September 2007 
were associated with the claims folder.  The records reflect 
that the Veteran was seen in the ophthalmology clinic on a 
number of occasions during that time.  The Veteran was noted 
to have cataracts and ocular hypertension on the several 
entries.  No diagnosis was related to his military service.

The Veteran's claim for service connection for PTSD was 
received at the RO on October 25, 2007.  His claim for 
service connection for pterygium was also received at that 
time.

The Veteran was afforded a VA ophthalmology examination in 
November 2007.  The examiner noted that he had reviewed the 
claims folder prior to the examination.  The examiner noted 
that the Veteran was diagnosed with pterygium on his entrance 
physical examination in March 1952.  He also noted that the 
Veteran had multiple surgeries for removal of pterygium 
during service.  The Veteran also received beta irradiation 
during service.  The examiner noted that the Veteran had been 
followed at VA for cataracts and borderline intraocular 
pressure measurements.  The Veteran had corrected distance 
vision of 20/30-2 in the right eye and 20/40-2 in the left 
eye.  There was evidence of old scarring on the conjunctivae 
and the peripheral cornea in both eyes, the left eye was said 
to be more advanced than the right.  

The examiner's diagnoses were nuclear sclerosis, status-post 
multiple pterygium removals, ocular hypertension, hyperopia, 
astigmatism, and presbyopia.  The examiner also noted he was 
asked to provide an opinion as to whether there was any 
relationship between the Veteran's glaucoma and cataracts and 
his pterygium, with surgery, in service.  The examiner stated 
that there was no relationship of the nuclear cataracts or 
increased intraocular pressure to the pterygium surgery from 
the past.  

The Veteran was afforded a VA PTSD examination in March 2008.  
The examiner provided a review of the Veteran's claims 
folder, to include the Veteran's periods of service.  It was 
noted that the Veteran was wounded in combat in Korea and 
received a Purple Heart Medal.  The first evidence of mental 
health treatment was listed as being in December 2007 when 
the Veteran was diagnosed with depression.  The examiner 
noted that the Veteran was in receipt of nonservice-connected 
pension benefits based, in part, on a diagnosis of anxiety.  
The examiner provided a thorough review of the Veteran's 
military service and post-service life.  

The Veteran had worked until he was unable because of a heart 
attack.  He had been on SSA disability since 1995 [sic].  The 
Veteran had been married three times for a short period each 
time.  He described himself as a loaner.  He spent most of 
his time sleeping, visiting sick friends, and taking care of 
a sick brother.  The examiner determined that the Veteran met 
the Fourth Edition of the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-
IV) criteria for a diagnosis of PTSD.

The examiner said that the Veteran was fully alert and 
oriented.  He exhibited fair hygiene and grooming.  
Psychomotor activity was said to be normal.  The Veteran had 
coherent speech that was logical and there was good eye 
contact.  The examiner said the Veteran's mood was dysphoric 
with congruent affect.  His thought process was organized and 
there were no delusions or paranoia.  The Veteran's thought 
content was clear and he denied any suicidal or homicidal 
ideation or any audio or visual hallucinations.  The examiner 
said the Veteran's concentration was fair as was his memory, 
insight, and judgment.  

The examiner provided Axis I diagnoses of PTSD and major 
depressive disorder, severe without psychotic symptoms.  The 
examiner also provided a GAF score of 55.  The examiner 
stated that the greatest impact of PTSD on the Veteran was on 
his interpersonal functioning.  The examiner said the Veteran 
was not able to develop close, enduring and stable 
relationships and he remained fairly isolated.

The Veteran was granted service connection for his PTSD by 
way of a rating decision dated in November 2008.  He was also 
assigned a 30 percent disability rating, effective from 
December 14, 2007.  

The Veteran disagreed with his disability rating in November 
2008.  The RO issued a second rating decision in April 2009 
that found clear and unmistakable error in the rating 
decision of November 2008.  The RO determined that the 
Veteran's claim for service connection for PTSD was received 
on October 25, 2007.  The effective date for service 
connection, and the 30 percent rating, was established as of 
that date rather than the previous date of December 14, 2007.  
The Veteran's disability rating was unchanged.

The Veteran was afforded another VA ophthalmology examination 
in December 2008.  The examiner noted that she had reviewed 
the Veteran's claims folder.  She noted the Veteran's history 
of pterygium in service to include surgical removal.  The 
Veteran had multiple surgical removals of pterygium of the 
left eye in service.  The Veteran was noted to have had 
removal of his cataract in the left eye, with implantation of 
an intraocular lens in December 2007.  The Veteran complained 
of watering of both eyes with blurred vision.  The examiner 
said the Veteran had corrected distance vision in the right 
eye of 20/40+2.  The best corrected distance vision for the 
left eye was given as 20/200.  

The examiner provided several diagnoses that included history 
of pterygia, left eye greater than right eye, with no current 
evidence of pterygia but with a corneal surface irregularity 
nasally on the left caused by excision.  The Veteran was also 
diagnosed with one Salzmann's nodule supero-nasally on the 
left.  The examiner said that the nodule was a corneal 
degenerative process of unknown cause that caused a foreign 
body sensation and some discomfort but did not affect visual 
acuity.  The examiner also said the Veteran had severe dry 
eye with the left eye being greater than the right.  She said 
the signs and symptoms were evidenced by superficial punctate 
keratopathy with inferior pannus of the left eye and rapid 
tear break-up time bilaterally.  The examiner said this was 
compounded by meibomian gland disease and that none of the 
conditions was related to the Veteran's pterygia.  The 
Veteran also had epi-retinal membrane of the left eye.  The 
examiner said this was mild without striae on the macula.  
She said that it was uncertain to what degree this was 
causing decreased vision but it was certainly contributing to 
his overall loss of visual acuity in the left eye.  The final 
diagnosis was cataract of the right eye that was attributed 
to normal aging process.

The examiner noted that she was asked to address whether the 
evidence showed that the Veteran's treatment and surgical 
procedures to correct his bilateral pterygia in service were 
due to a permanent worsening of the pre-existing pterygium or 
if it was merely to correct the pre-existing correction.  The 
examiner said that bilateral pterygia were noted on entrance 
to service in March 1952.  She explained that pterygia were a 
degeneration of the conjunctiva that would grow onto the 
corneas and were due to sun exposure.  She said pterygia were 
notorious for aggressive recurrence once they were excised 
and were more difficult to excise on subsequent attempts.  

The examiner opined that pterygia are caused by sun damage to 
the conjunctiva.  She said she believed the Veteran's history 
of growing up on a farm was the primary cause of his 
development of the pterygia.  She said that any outdoor 
activity, including that during his military service, would 
contribute to the development of his pterygia whether with 
the original occurrence or recurrence after excision.  She 
said it was as likely as not that his military service 
contributed to the worsening of the pterygia.  The examiner 
added that, as the pterygia were recurrent by nature after 
excision and aggressive when they recur, she did not feel 
that the veteran's military service played a significant role 
in their recurrence.

The examiner stated that there was no current evidence of 
pterygium on either eye.  She said the Veteran had corneal 
surface irregularities of the left eye nasally where the 
pterygia were excised.  She said the visual effects of this 
history were compounded by bilateral meibomian gland disease, 
with rapid tear break-up time and severe dry eye.  She said 
this was in addition to the unrelated condition of Salzmann's 
nodular degeneration that also affected the left eye.  
Finally, she said the Veteran had epi-retinal membrane of the 
left macula that contributed to the Veteran's visual decline.  
The examiner said this was unrelated to the pterygium 
history.

The examiner provided an addendum to her opinion in March 
2009.  The examiner was asked to opine as to whether the 
Veteran's noted decline in visual acuity of the left eye to 
20/200 in December 2007 was due to his removal of pterygia or 
removal of a cataract.  She stated that the reduced visual 
acuity was not due to the removal of his cataract or due to 
the removal of pterygia in the left eye.  She said it was the 
combination of all of the Veteran's eye conditions, including 
corneal surface irregularities of the left eye nasally where 
the pterygia had been excised, bilateral meibomian gland 
disease, rapid tear break-up time, severe dry eye, Salzmann's 
nodular degeneration, and an epi-retinal membrane of the left 
macula.  

Associated with the claims folder are VA treatment records 
for the period from February 2004 to April 2009.  The records 
reflect that the Veteran was evaluated for removal of a 
cataract of the left eye in November 2007.  He was noted to 
have 20/60 distant vision in the left eye without correction.  
In regard to the previous finding of ocular hypertension, the 
Veteran was noted to have normal intraocular pressure.  The 
Veteran underwent posterior chamber intraocular lens (PC IOL) 
surgery on December 6, 2007.  An entry from December 7, 2007, 
reported his left eye visual acuity was 20/200 without 
correction and 20/125 with pinhole.  His visual acuity 
improved to 20/50 with pinhole and without correction by 
February 2008.  The VA examination of December 2008 recorded 
the visual acuity as 20/200.

The VA records also note the Veteran's initial mental health 
clinic visit on October 29, 2007, several days after his 
submission of his claim for service connection for PTSD.  He 
was evaluated by a social worker at that time.  He was given 
Axis I diagnoses of anxiety disorder and chronic PTSD.  He 
was given a GAF score of 50.  The Veteran was initially seen 
on a monthly basis and later on a weekly basis with a PTSD 
group.  The social worker entries reflect that the Veteran 
had no suicidal or homicidal ideation, and no psychosis.  He 
was noted to have depressed mood and affect.  The entries 
were dated into April 2009.

The Veteran testified at a video conference hearing in 
November 2009.  In regard to his PTSD the Veteran related his 
experiences of combat in Korea.  He related that he lived his 
experiences every day.  He testified that he lived near an 
interstate highway and the sounds of some vehicles going by 
reminded him of sounds like a mortar being fired.  He also 
said he sometimes had dreams.  The Veteran felt that his VA 
examination had been inadequate because he did not think he 
was allowed to bring out all of the issues he wanted to 
discuss.  He said that he tended to stay to himself after 
service.

The Veteran testified regarding his eye surgeries in service, 
beginning in 1957.  The Veteran said he had had a lens 
implant done.  He was not able to drive at night anymore 
because lights blinded him.  The Veteran queried why, if his 
eyes "were fixed" in service did he continue to have 
problems.  The Veteran also testified that he was given 
radiation treatment after his surgery.  He said he was never 
allowed to wear sunglasses and was out in the dust, heat, and 
humidity.  He believed those conditions caused him to have 
dry eyes and to have caused him a lot of his eye problems.  

The Veteran provided additional testimony regarding his PTSD.  
He added that he also lived near railroad tracks and the 
sound of a train braking sometimes caused him to jump out of 
bed.  He repeated his earlier testimony that the sound of 
heavy vehicles sometimes reminded him of mortars.  

II.  Analysis

A.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of record shows that the Veteran was awarded a 
Purple Heart Medal for being wounded in combat in Korea.  In 
that case, if an injury or disease is alleged to have been 
incurred or aggravated in combat, such incurrence or 
aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2009).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

At the outset the Board notes that the Veteran's pterygium is 
not being evaluated on the basis of a pre-existing disorder.  
Although bilateral pterygia were noted at the Veteran's entry 
into service in 1952.  There was no evidence of treatment 
during the first period of service and no evidence of 
pterygium on his discharge.  Likewise, there was no evidence 
of pterygium on his entry to service in July 1957.  
Accordingly, the Board will adjudicate the issue on a direct 
service connection basis for any residuals related to 
pterygium.

The Veteran believes that the conditions he encountered in 
service have left him with dry eyes and resulted in the 
development of his several claimed eye disorders.  He says he 
was exposed to weather conditions during both periods of 
service that contributed to his conditions.  He also 
maintains that he received treatment for his eyes within a 
year after service but also admits that there are no records 
of this treatment due to his doctor having died.

The Veteran is competent to provide evidence as to what he 
says his symptoms were in service, to include while in 
combat, and what they have been since that time.  However, 
the medical evidence of record is not supportive of his 
contentions with respect to eye disorders other than 
residuals of left eye pterygia.

He submitted evidence from Dr. Grubbs in support of his 
pension claim in 1998.  There was no mention of any type of 
eye disorder at that time.  The Veteran did not identify any 
other source of treatment for his eye-related issues during 
the pendency of his claim, despite receiving three separate 
letters from the RO asking for him to provide such 
information.  The Veteran related that all of his care had 
been through VA.  The VA records associated with the claims 
folder show that his treatment began in 2004.  The VA records 
do not relate any diagnosed eye disorder, to include 
glaucoma, or alternatively identified as intraocular 
hypertension, or cataracts as related to his military 
service.   

The VA examiner from November 2007 found no nexus between the 
Veteran's pterygium surgery in service and his later 
development of glaucoma and cataracts.  Nor was there 
evidence of a current pterygium.

The VA examiner from December 2008, and with her March 2009 
addendum, also found no evidence of current pterygium.  She 
provided several diagnoses and did not relate any of the 
disorders to the Veteran's service except for scarring due to 
left eye pterygium removal.  In particular she stated that 
the Veteran's dry eye was not related to his pterygium from 
service.  

The Board finds that, in light of the medical treatment 
records and VA examination opinions, there is no basis to 
establish service connection for glaucoma, intraocular 
hypertension, or cataracts, or any other diagnosed eye 
disorder other than pterygia residuals as related to the 
Veteran's service or as related to his pterygia that were 
present in service.  

In denying service connection for the several claimed eye 
disorders, the Board notes that lay evidence in the form of 
statements or testimony of the Veteran is competent to 
establish evidence of symptomatology where symptoms are 
capable of lay observation.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  In some cases, under 38 U.S.C.A. § 1154(a) (West 
2002), lay evidence can be sufficient to establish diagnosis 
of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  In particular, the Federal Circuit stated 
that:

We have consistently held that 
"[l]ay evidence can be competent 
and sufficient to establish a 
diagnosis of a condition when (1) a 
layperson is competent to identify 
the medical condition, (2) the 
layperson is reporting a 
contemporaneous medical diagnosis, 
or (3) lay testimony describing 
symptoms at the time supports a 
later diagnosis by a medical 
professional.  

Davidson, 581 F.3d. at 1316 (citing Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir 2007).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran has stated his lay opinion as to 
why he believes his several eye disorders are the result of 
his military service.  There are a significant number of STRs 
relating to treatment provided for his pterygia in service.  
No other eye disorder is identified in the records.  The 
post-service records do not relate any of the diagnosed 
disorders to his military service.  Further, the disorders 
are of such a nature that they require a medical diagnosis as 
the Veteran is not competent to say he had cataracts, 
glaucoma, or intraocular hypertension at any time.  The 
evidence of record does not show a medical diagnosis of an 
eye disorder, other than as discussed below, that is linked 
to his military service.  Thus, his claim for service 
connection for an eye disorder other than left eye pterygium 
residuals is denied.

In evaluating this claim, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), 
which provides for proof of a claim by satisfactory lay, or 
other evidence, for combat veterans, under certain 
conditions.  See Collette, supra.   In this case, even 
conceding that the Veteran experienced problems with his eyes 
during his service in Korea, the evidence does support a 
conclusion that any current eye disorder is related to his 
military service.  This includes consideration of the 
statements from the Veteran, and his testimony.  As noted 
above, the first objective evidence of an eye disorder, other 
than pterygia, are recorded approximately 44 years after 
service.  As noted above, the Court has held that 38 U.S.C.A. 
1154(b) does not alter the fundamental requirement of a 
medical nexus to service.  See Clyburn, supra; Libertine v. 
Brown, 9 Vet. App. 521, 524 (1996).  As discussed above, the 
evidence does not support a finding that a diagnosed eye 
disorder is related to the Veteran's military service. 

The Board notes that, in her March 2009 addendum, the VA 
examiner addressed the cause of the Veteran's reduced visual 
acuity in the left eye.  She noted that it was due to a 
combination of several conditions/disorders including corneal 
surface irregularities of the left eye nasally where the 
pterygia had been excised, bilateral meibomian gland disease, 
rapid tear break-up time, severe dry eye, Salzmann's nodular 
degeneration, and an epi-retinal membrane of the left macula.  
Thus, she linked residuals from the Veteran's surgical 
removal of pterygia of the left eye in service as a 
contributing factor to the Veteran's loss of vision in the 
left eye.  In light of her opinion, the Board finds that 
service connection for residuals of surgical removal of 
pterygia of the left eye is in order.  

B.  Higher Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009). 

The Veteran's claim for a higher evaluation for his 
disability of PTSD is an original claim that was placed in 
appellate status by a notice of disagreement (NOD) expressing 
disagreement with an initial rating award.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DSM-IV, p. 32).  A GAF score of 51 
- 60 is defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Ibid.  A GAF score of 41 - 50 is defined as "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Ibid.  

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  
See 38 C.F.R. § 4.130 (2009).  Under Diagnostic Code 9411, a 
30 percent rating is warranted where there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessed rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
evaluation is applicable where there is total occupation and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

The psychiatric evidence of record shows that the Veteran was 
initially examined in conjunction with a pension claim in 
August 1998.  He was given a diagnosis of anxiety disorder, 
NOS, and given a GAF score of 55.  The Veteran did not seek 
treatment from VA, or identify any other source of 
psychiatric treatment, from that time.

The VA treatment records reflect that his initial visit for 
care was in October 2007, contemporaneous with his claim for 
service connection.  He was evaluated at that time and 
diagnosed with both an anxiety disorder and chronic PTSD with 
a GAF of 50.  The Veteran was then seen on a monthly basis 
until early in 2008 when he began a PTSD group.  The medical 
record entries do not document any problems, in fact the 
group notes record that the Veteran had no significant 
issues.  Depression is noted.

The March 2008 VA examiner provided a lengthy and detailed 
review of the Veteran's military history and post-service 
experiences.  The Veteran was noted to have had a 
longstanding problem in developing and maintaining close 
interpersonal relationships.  The Veteran's mental status 
examination revealed fair hygiene and grooming.  His thinking 
was clear and his though process organized.  He had fair 
concentration, insight and judgment.  He also had fair memory 
for recent and remote events.  There was no evidence of 
suicidal or homicidal ideation and no hallucinations.  A GAF 
of 55 was assigned.  The examiner said the Veteran's greatest 
problem, associated with his PTSD, was his problem in 
developing relationships.

Given the outpatient therapy entries and examination results, 
the Board finds that the Veteran meets the criteria for a 50 
percent rating from the outset of his claim on October 25, 
2007.  The Veteran was given a GAF of 55 at the time of his 
pension examination in 1998.  His status and level of 
functioning has remained largely unchanged since that time, 
although his diagnosis was changed to PTSD in October 2007 
and at his examination in March 2008.  

The Veteran has social impairment as reflected by his 
treatment entries and examination report.  He testified to 
having panic attacks when he hears certain vehicle and train 
noises.  He was described as having a fair memory, and fair 
judgment.  He clearly has difficulty in establishing and 
maintaining effective work and social relationships.  Further 
GAF scores of 50-55 are indicative of moderate to serious 
impairment.  In this case, the Veteran's impairment is 
moderate more than serious as the GAF scale lists attributes 
of suicidal ideation, several obsessional rituals as 
associated with a GAF score of 41-50.  The Veteran's behavior 
and symptoms are more in line with the attributes of a score 
of 55 to include flat affect and circumstantial speech, 
occasional panic attacks, and few friends.

The Veteran's symptomatology does not reflect the criteria 
required for a 70 percent rating.  The symptomatology for 
such a rating closely follows the attributes of a 41-50 GAF 
score and the Veteran clearly does not have problems 
tantamount to suicidal ideation, obsessional rituals, 
intermittently illogical speech, near-continuous panic 
attacks or depression that affects his ability to function 
independently.  There is no evidence of spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

Upon review of all of the evidence of record, the Board finds 
that the Veteran is entitled to a 50 percent rating for his 
service connected PTSD from his date of claim, October 25, 
2007.

The above determination is based upon consideration of 
applicable rating provisions.  The Board also finds that 
there is no showing that the Veteran's PTSD has reflected so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2009).  The Veteran has 
not worked since 1995 based on a completely unrelated medical 
condition.  The symptoms of his PTSD disability have been 
accurately reflected by the schedular criteria.  Without 
sufficient evidence reflecting that the Veteran's disability 
picture is not contemplated by the rating schedule, referral 
for a determination of whether the Veteran's disability 
picture requires the assignment of an extra-schedular rating 
is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for any other eye disorder or a rating in 
excess of 50 percent for the Veteran's PTSD.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court), issued a decision in 
March 2006 in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim. Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

The Veteran's claim for service connection for PTSD has been 
granted.  He is seeking a higher disability rating as a 
downstream element.  The Board notes that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess, 19 Vet. App. at 490.  Accordingly, discussion of 
VCAA notice in this case is limited to service connection for 
an eye disorder.

The Veteran submitted three separate claims for service 
connection for an eye disorder.  He sought service connection 
for cataracts in December 2006, glaucoma in August 2007, and 
bilateral pterygium in October 2007.  

The RO wrote to him in June 2007 in response to the claim 
involving cataracts.  The Veteran was advised of the evidence 
required to substantiate his claim for service connection.  
He was further advised of the information required from him 
to enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The RO informed the Veteran on the types of evidence 
he could submit that would support his claim for service 
connection.  He was also asked to submit any medical evidence 
that he had.  The letter also provided the notice regarding 
effective dates and how disability rating are determined as 
addressed in Dingess.

The Veteran responded to the letter by noting that all of his 
eye treatment had been received from VA sources.

The Veteran submitted a number of items in support of his 
claim for service connection for glaucoma in August 2007.  
This included STRs that pertained to treatment for his 
pterygia in service.  

The RO wrote to him in September 2007.  In essence the letter 
was the same as the letter provided to the Veteran in June 
2007.  The Veteran responded that he had submitted all of his 
evidence in support of his claim in October 2007.  

The Veteran's third claim, regarding pterygium, was received 
in October 2007.  The RO wrote to the Veteran in April 2008.  
The notice letter was essentially the same as the letters 
provided to the Veteran in June 2007, and September 2007, 
respectively.

The Veteran responded to the RO's letter in August 2008.  He 
said that VA had all of the records that he had in regard to 
his pterygium.  He said he had no further information or 
evidence to submit.  

The Veteran has not disputed the contents of the VCAA notice 
in this case.  He was afforded a meaningful opportunity to 
participate in the development of his claim.  From the outset 
he demonstrated actual knowledge of what was required to 
establish service connection as evidenced by his statements 
and testimony and the submission of specific evidence he 
believed supported his claim.  Thus, the Board is satisfied 
that the duty to notify requirements under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) were satisfied

The Board also finds that VA has adequately fulfilled its 
obligation to assist the Veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the Veteran's claim has been obtained.  The 
evidence includes his STRs, military personnel records, VA 
treatment records, private treatment records, as well as 
statements from the Veteran and others.  He was afforded VA 
examinations.  He testified at a hearing at a video 
conference hearing in November 2009.  

The Board notes that the Veteran submitted evidence that he 
was in receipt of SSA disability benefits by including a copy 
of the decision in 1998.  No medical evidence associated with 
the decision was received.  The decision submitted 
unequivocally established that the only medical condition 
considered was CAD.  There was no reference to any issue 
involved in the current appeal.  The Veteran has not alleged 
that the SSA records are relevant to his claim.  Accordingly, 
the Board finds that the records are not relevant to the 
current appeal and VA is under no duty to obtain the records.  
See Golz v. Shinseki, No. 09-7039 (Fed. Cir. Jan 4, 2010).

The Board finds that VA has satisfied its duty to notify and 
assist.  The Veteran has not identified any other pertinent 
evidence, not already of record. The Board is also unaware of 
any such evidence.


ORDER

Entitlement to service connection for residuals of surgical 
removal of pterygia of the left eye is granted.

Entitlement to service connection for any other eye disorder, 
to include glaucoma, intraocular hypertension, or cataracts, 
is denied.

Entitlement to a disability rating of 50 percent from October 
25, 2007, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


